                  IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,

                   v.

 DONALD GARNER,                             Case No. 3:19-cr-00120-SLG-DMS-2

                        Defendant.


       ORDER RE FINAL REPORT AND RECOMMENDATION OF THE
           MAGISTRATE JUDGE UPON A PLEA OF GUILTY

      A plea agreement was filed in this case at Docket 93. Pursuant to Rule 11

of the Federal Rules of Criminal Procedure, this matter was referred to the

Honorable Magistrate Judge Deborah M. Smith by the District Court, with the

written and oral consents of Defendant, counsel for Defendant, and counsel for the

United States. A proposed change of plea hearing was held before the magistrate

judge at which Defendant entered a guilty plea to Count 4 of the Indictment which

is a violation of 18 U.S.C. §201(B)(1), Bribery of Public Official.

      Judge Smith issued a Final Report and Recommendation at Docket 97, in

which she recommended that the District Court accept Defendant’s plea of guilty

to Count 4 of the Indictment.          No objections to the Final Report and

Recommendation have been filed.




     Case 3:19-cr-00120-SLG-DMS Document 106 Filed 05/19/21 Page 1 of 2
      The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). The

Court has reviewed the Final Report and Recommendation and adopts it.

Accordingly, IT IS ORDERED that the Court ACCEPTS Defendant’s plea of guilty

to Count 4 of the Indictment, which is a violation of 21 U.S.C. §201(B)(1), Bribery

of Public Official, and Defendant is adjudged GUILTY of Count 4. An Imposition

of Sentence hearing is scheduled for August 4, 2021 at 12:00 p.m. in Anchorage

Courtroom 3.

      DATED this 19th day of May, 2021 at Anchorage, Alaska.

                                                /s/ Sharon L. Gleason
                                                UNITED STATES DISTRICT JUDGE




Case No. 3:19-cr-00120-SLG-DMS, USA v. Garner
Order re Final Report and Recommendation
Page 2 of 2
     Case 3:19-cr-00120-SLG-DMS Document 106 Filed 05/19/21 Page 2 of 2
